TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2013



                                      NO. 03-12-00288-CR


                                    Justin Sowell, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
    AFFIRMED ON MOTION FOR REHEARING-- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction:     IT IS THEREFORE considered, adjudged and ordered that the

opinion and judgment dated May 1, 2013, are withdrawn, and this opinion and judgment are

substituted in their places; and that the judgment of conviction of the trial court is in all things

affirmed; and it appearing that the appellant is indigent and unable to pay costs, that no

adjudication as to costs is made; and that this decision be certified below for observance.